DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 10/25/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding claims 1, 8 and 15, Kawasaki discloses
transmitting one or more messages over a communication network to at least one program provider entity comprising a first cryptographic attribute of at least a portion of system code on at least one computing device [Kawasaki, figure 6 and paragraph 107, The software request may additionally include authentication information indicating that the user 23 is a person who duly followed the procedure for purchasing the software 31], 
the system code to include implementation of a Kawasaki, paragraph 118, figure 6; [Step S30] The software executing section 350
executes the software]; and 
receiving one or more messages transmitted from the at least one program provider entity over the communication network comprising code of a program to be hosted by the Kawasaki, figure 6 and paragraph 110, transmit the encrypted software], 
the one or more messages having been transmitted over the communication network by the at least one program provider entity at least in part responsive to a comparison of the first cryptographic attribute with a first cryptographic expression [Kawasaki, figure 6 and paragraph 107, The software request may additionally include authentication information indicating that the user 23 is a person who duly followed the procedure for purchasing the software 31].

Kawasaki does not specifically disclose, however Molina teaches
virtual machine [Molina, Abstract, paragraphs 9, 23, 24, 29-33];
wherein the system code to prevent disclosure of code of the program outside of a secure processing environment (SPE) [Molina, Abstract, paragraphs 9, 23, 24, 29-33].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the use of a secure virtual machine in order to provide a protected system to run the software allowing for security of the software on a limited access system within a trusted platform.

Claim(s) 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki-Molina as applied to claims 1, 8 and 15 above, and further in view of Perkins et al., (US Publication No. 2002/0178358), hereinafter “Perkins”.

Regarding claims 4, 11 and 18 Kawasaki-Molina does not specifically disclose, however Perkins teaches
receiving the one or more messages transmitted from the at least one program provider entity in a transport layer security session [Perkins, paragraph 33].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a transport layer security session in order to provide a secure message exchange.

Claim(s) 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki-Molina as applied to claims 1, 8 and 15 above, and further in view of Baker, (US Publication No. 2005/0257243).

Regarding claims 5, 12 and 19, Kawasaki-Molina does not specifically disclose, however Baker teaches
wherein the virtual machine to comprise a subset of operation codes of a compiler, the virtual machine to omit one or more operation codes of the compiler based, at least in part, on at least one vulnerability of the at least one computing device to execution of the omitted one or more operation codes of the compiler [Baker, paragraph 18, If the security enforcement event indicates that an attempt is being made to perform an undesired behavior (e.g., an action that might exploit a vulnerability of an operating system), then the security program may block the attempt].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to block an undesirable execution of code in order to protect the system from malicious attacks.

Claim(s) 7, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki-Molina as applied to claims 1, 8 and 15 above, and further in view of Phegade et al., (US Publication No. 2014/0283098), hereinafter “Phegade”.

Regarding claims 7, 14 and 21, Kawasaki-Molina does not specifically disclose, however Phegade teaches
wherein the first cryptographic attribute comprises a cryptographic hash and/or hash digest of the at least a portion of the system code [Phegade, paragraphs 17, 37-41, figures 1, 4, hash of the secure code].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a hash for a portion of the system code in order to provide security for the code.
Allowable Subject Matter
Claims 2, 3, 6, 9, 10, 13, 16, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GOODCHILD whose telephone number is (571)270-1589. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/William J. Goodchild/Primary Examiner, Art Unit 2433